Citation Nr: 0904441	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant's countable income for 2003 was 
properly calculated, for death pension benefit purposes, when 
certain unreimbursed medical expenses were not deducted from 
the appellant's countable income, to include the inextricably 
intertwined claim of entitlement to aid and attendance or 
housebound benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active service from June 1941 to June 1945.  
He died in October 1986.  The appellant is the Veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, (RO).  In March 
2004, the appellant submitted a list of unreimbursed medical 
expenses for use in calculating her level of pension.  That 
list included an amount requested for "sitter fees."  
Subsequently, in a decision letter of May 2004, the RO 
disallowed that expense on the basis that the appellant was 
not in receipt of special monthly pension based on the need 
for aid and attendance.  The appellant subsequently disagreed 
with that letter, and perfected this appeal.  The Board 
remanded the appeal in August 2005 because the appellant had 
requested a Travel Board hearing.  A hearing was scheduled 
for January 2007, but the appellant was not able to attend 
due to health issues (i.e., recovery from a myocardial 
infarction).  Her appeal was thereafter returned to the 
Board.  In December 2007, the Board remanded the appellant's 
claim for additional development.  A Supplemental Statement 
of the Case was issued in August 2008, and the appellant's 
appeal has been returned to the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, the Board finds that remand of the appellant's 
claim is necessary in order to provide her with all due 
process of law and a fair and fully informed decision.  As 
the Board noted in its December 2007 Remand, the appellant's 
disagreement with the propriety of determination of 
unreimbursed medical expenses in 2003 for purposes of 
calculating her income constitutes at least an informal claim 
that she was entitled to aid and attendance, or temporary 
housebound status, beginning in August 2003.  The Board 
directed that this inextricably intertwined issue be 
adjudicated before the appeal was returned to the Board.  

By a rating decision issued in August 2008, the appellant was 
advised that she did not meet the criteria for aid and 
attendance or housebound benefits because "there is no 
medical evidence showing a single disability was 100 percent 
disabling under a schedular evaluation to support the need 
for aid and attendance or housebound benefits."  This 
discussion of the criteria for establishing aid and 
attendance does not reference the correct regulatory criteria 
for the determination.  The claimant will be considered to be 
in need of regular aid and attendance if, among other 
factors, he or she establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  

Therefore, the informal claim of entitlement to special 
monthly pension based on the need for aid and attendance 
(A&A) or housebound status beginning in August 2003 has not 
been adjudicated on applicable criteria.  This adjudication 
must be accomplished, and the appellant must be notified of 
the correct, applicable requirements.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board further notes that, following the August 2008 
rating decision which denied entitlement to aid and 
attendance, a statement of the case on the appealed issue was 
provided, but the appellant was not notified that she could 
separately disagree with the finding as to entitlement to aid 
and attendance or housebound benefits.  She must be advised 
of her right to disagree with the determination.  

The Board's December 2007 remand instructed the RO to request 
the appellant to identify the providers of care who treated 
her following her August 2003 back surgery and to advise her 
of alternate types of evidence she could present to establish 
her physical condition, ability to protect herself from 
environmental hazards, and the like, in 2003.  Although 
notice was given to the appellant in February 2008 generally 
describing what evidence she needed to submit to support her 
claim, no response was received (including the VCAA Notice 
Response).  

It is very clear from the file, however, that the appellant 
has difficulty responding to notices regarding her claim, and 
that she does not understand what evidence is of record to 
support her claim.  She has submitted multiple statements 
regarding her various health issues (e.g., injuries related 
to falls and myocardial infarction).  She has made multiple 
statements as to the "numerous records" submitted in 
support of her contention that she needed assistance after 
her back surgery in August 2003.  However, the only medical 
evidence of record for 2003 consists of two pre-surgical 
radiology reports and an Operative Report of a surgery.  The 
claims file does not contain any post-surgical treatment 
records that would support her need for aid and attendance 
after her surgery.  Further assistance should be provided to 
the appellant to help her identify or submit medical evidence 
to support her contention that she required aid and 
attendance in 2003.  

In addition, it is unclear as to whether the appellant 
understands that she can submit nonmedical evidence such as 
lay statements from friends, family and employees (such as 
home health aids), photographs, etc.  She should be further 
advised of her right to submit such evidence in support of 
her claim.

Finally, the Board notes that, although the appellant 
submitted a VA Form 2-4142 in October 2001 for her primary 
physician, it does not appear that any attempt was made to 
obtain her treatment records from him.  The appellant should 
be afforded an opportunity to again authorize release of 
those records.  Those records should be sought.  The Board 
notes that the appellant has indicated that her treating 
physician does not want to deal with VA.  If the records are 
not obtained following VA's request, the appellant should be 
advised that she, or her representative, should obtain copies 
of her medical records from this physician (as she has a 
right to do) and submit them to VA herself.

It appears that the appellant's health hinders her ability to 
develop her claim.  The appellant's representative should be 
asked to assist the appellant or to identify a family member 
or friend who will assist her to identify available evidence, 
respond to VA correspondence, and fill out any necessary 
authorizations to obtain her medical records (either to VA or 
directly to the medical care provider).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant's representative should be 
contacted, provided with a copy of this 
Remand, and asked to assist the appellant, 
or to help her identify a family member, 
friend, or other member of the community who 
can assist her to respond to VA notices 
about her appeal and assist her to identify 
additional evidence in support of her claim.  

2.  Then, notice should be provided to the 
appellant that VA will develop her claim on 
appeal, to include the inextricably 
intertwined claim for aid and attendance or 
housebound status beginning in August 2003 
as well as the appealed issue of countable 
income for 2003.  The notice should advise 
the appellant of the criteria for aid and 
attendance and housebound status, as well as 
the criteria for determining countable 
income.  A copy of the applicable 
regulations, to include 38 C.F.R. §§ 3.351 
and 3.352, should be attached

The letter should notify the appellant of 
the information and evidence necessary to 
substantiate her claim, including the 
inextricably intertwined issue.  The RO 
should notify the appellant of the 
information and evidence she is responsible 
for providing, and of the information and 
evidence VA will attempt to obtain, e.g., 
that VA will make reasonable efforts to 
obtain relevant records not in the custody 
of a Federal department or agency and will 
make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  

3.  Thereafter, the appellant's 
representative, or other capable individual, 
should assist the appellant as follows:

a)	In completing and submitting authorization 
forms (whether VA Form 21-4142 or direct 
requests to the medical care providers) to 
obtain the appellant's post-surgical 
treatment records related to her August 2003 
back surgery (from both the hospital and her 
treating orthopedist).  

b)  In obtaining her treatment records 
directly from the private physician(s) who 
treated her in 2003, and records from the 
facility at which she had surgery in 2003, 
and records of any referral for skilled home 
health care, if any, and such records, if 
available, and assistance in submitting the 
information to VA.

c)  In identifying and obtaining the 
appellant's inpatient and outpatient 
treatment records showing treatment in 2003, 
including records of her hospitalization, 
discharge orders, physical therapy, and the 
like, as well as evidence of injuries 
received in various falls in 2004 and 2005, 
and for a myocardial infarction in 2006, if 
relevant to her 2003 income.  Such 
assistance may include completing and 
submitting authorization forms (whether VA 
Form 21-4142 or direct requests to her 
medical care providers).

d)  In identifying and obtaining any non-
medical evidence to support her claim for 
the need of aid and attendance beginning in 
August 2003, such as lay statements from 
family, friends and/or home health 
caregivers.  

4.  After the directed development is 
completed, the claims file should be 
returned to the examiner who previously 
reviewed the appellant's claim and issued an 
opinion in June 2008 as to the appellant's 
need for aid and attendance after her 
surgery in August 2003.  The examiner should 
be asked to clarify his opinion based upon 
the evidence now of record.  He should 
answer the question as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the appellant 
required aid and attendance after her back 
surgery in August 2003 and, if possible, 
express the length of time that the need for 
aid and attendance existed.

5.  After completion of the development 
directed above, adjudication of the 
inextricably intertwined claim for aid and 
attendance or housebound benefits should be 
completed.  The appellant should be advised 
of the need to perfect a substantive appeal 
if she disagrees with the determination, and 
should be advised of the time in which to 
perfect substantive appellant.   

6.  Thereafter, the appellant's claim or 
claims on appeal should be readjudicated.  
If such action does not resolve the appeal, 
a Supplemental Statement of the Case should 
be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


